DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The Amendment filed on 11/05/2020 has been received and claims 7 and 19 have previously been canceled.  Claims 1-6 and 8-18 are pending.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/05/2020 has been entered. 

Response to Amendment
Applicant’s amendments necessitated new grounds of rejection.

Response to Arguments
Applicant’s arguments with respect to 35 USC § 103 rejections of claims 1-6 and 8-18 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 2, 6, 8, 9-13, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Khandelwal (U.S. PGPub 2008/0033939) in view of Mayle et al. (U.S. PGPGub 2008/0109327; hereinafter “Mayle”) and further in view of Konig et al. (U.S. PGPub 2012/0158705; hereinafter “Konig”) and further in view of Bandopadhyay et al. (U.S. Patent 8,224,935; hereinafter “Bandopadhyay”).

As per claims 1 and 13, Khandelwal discloses a computer implemented method and a system for providing and ranking product search results, comprising:
receiving, at a server, search terms from a user over a network from a remote computing device; (See para. 15, wherein method of ranking products in a category based on a user's search query (analogous to method of receiving search terms from a user) is disclosed, also See para. 19, wherein query entered by a user is disclosed; as taught by Khandelwal.)
classifying, by a processor at the server, the search terms as category search terms and style search terms; (See para. 19, wherein “Feature-extraction module 204 identifies a set of attributes of a product category (analogous to classifying search terms as categories) to which the product mentioned in the search query belongs and extracts a set of features for each attribute… each product is represented by a vector of attributes. The attributes of a product may include 'Store', 'Brand', 'Style', price, whether the product is on sale, and the like (analogous to classifying search terms)…  Computing module 206 analyzes features of each attribute of the product category separately and computes a value for each feature…” is disclosed; as taught by Khandelwal.)
applying, by the processor, the style search terms to a style table in a database; (See para. 23, wherein method of applying query to extract relevant products with respect to a set of attributes, such as style, brand, the trend is disclosed; as taught by Khandelwal.)
obtaining additional style search terms from the style table; (See para. 23, wherein query independent (analogous additional style search terms) in which “query independent or a query dependent analysis may be performed. For example, query independent analysis at the category level indicates that Dicks Sporting Goods is a top store for shirts category and Nike is a top brand…” is disclosed; as taught by Khandelwal.)
 (See para. 26, wherein method of applying various attributes in the process of ranking products in which "user may query the search engine for a product such as shirts. The key attributes related to shirts that may be considered for relevancy ranking include the name of the store, the brand, and the style (analogous to category and style). The search engine will search its database for all documents which are shirts, and analyze their attributes. The feature analysis for the store attribute identifies that Macy's, Kohls and Walmart are the top three stores for the shirts category (analogous category)…the style attribute may include striped shirts, plain shirts and check-patterned shirts (analogous to additional style search terms) with scores 5, 3 and 1, respectively, as the top three styles…” is disclosed, also See para. 19, wherein method of displaying search results of the query is disclose; as taught by Khandelwal.)
determining, by the processor, a ranking of the product results; (See para. 23, wherein “a query dependent analysis performed on the products which match the query "dress shirt" with high scores indicates that Van Heusen and Arrow are better brands than Nike, and Nordstrom & Lands End are better stores than Dicks Sporting Goods for "dress shirts"” is disclosed, also See paras. 44-45, wherein method of ranking products with respect to query is disclosed; as taught by Khandelwal.)
transmitting the product results in ranked order from the server over the network to the remote computing device; (See para. 8, wherein method of sorting products based on the product rank is disclosed, also See para. 19, wherein method of displaying search results of the query to user is disclosed, also See Fig. 1, para. 17, wherein network and user connectivity is disclosed; as taught by Khandelwal.)
and displaying, on a display of the remote computing device, the product results in ranked order. (See paras. 8 and 16, wherein method of displaying results based on product rank is disclosed; as taught by Khandelwal.)
However, Khandelwal fails to disclose wherein the product database comprises a hierarchy of database categories and subcategories including a root category and each database subcategory has a series of similar products and wherein each product has one or more features; determining a ranking of the product results based on a degree of matching of the search terms.
On the other hand, Mayle teaches wherein the product database comprises a hierarchy of database categories and subcategories including a root category and each database subcategory has a series of similar products and wherein each product has one or more features; (See para. 81, wherein method of producing hierarchical categorization of items in the item database is disclosed, also See para. 93, wherein a hierarchical set of categories is disclosed, also para. 96, wherein root of the category tree is disclosed; as taught by Mayle.)
determining a ranking of the product results based on a degree of matching of the search terms; (See paras. 101-102 and 247, wherein method of ranking is disclosed, also See paras. 178 and 402, wherein method of selecting and searching for a match of products is disclosed; as taught by Mayle.)

The combination of Khandelwal and Mayle fails to disclose applying a smoothing algorithm to the ranking of the product results such that a feature of a product in the product results is adjusted by the same feature calculated from a more general database category similar to the product in the product results, wherein the smoothing algorithm is applied starting from an immediate parent category having the same feature through the hierarchy until information from the root category is incorporated.
On the other hand, Konig teaches applying a smoothing algorithm to the ranking of the product results such that a feature of a product in the product results is adjusted by the same feature calculated from a more general database category similar to the product in the product results, wherein the smoothing algorithm is applied starting from an immediate parent category having the same feature through the hierarchy until information from the root category is incorporated. (See Fig. 2, paras. 38-39, wherein smoothing dimensions in which “the system smoothes one or more dimensions of the acquired supplemental information to handle data sparseness and anomalies. For example, the system may apply backoff as described herein to loosen particular dimension values (e.g., extending a zip code dimension to consider neighboring zip codes, or a category dimension to consider close categories or parent categories in a hierarchy)…” [0038] and ranking search results based on the smoothed dimensions in which “the system ranks the search results based on the smoothed dimensions of the acquired supplemental data. The smoothing ensures a rich dataset even where data was initially sparse. The ranking moves results higher in the list that are more likely to be liked by the user…” [0039] is disclosed; as taught by Konig.)
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Konig teachings in the combination of Khandelwal and Mayle system. Skilled artisan would have been motivated to incorporate method of providing a framework for the integration of various external sources to improve local search ranking based on smoothing dimensions taught by Konig in the combination of Khandelwal and Mayle system for effectively organizing and presenting search results with respect to various attributes, such as category, style, brand, etc. In addition, both of the references (Khandelwal, Mayle, and Konig) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data processing and query result display. This close relation between both of the references highly suggests an expectation of success.

On the other hand, Bandopadhyay teaches wherein algorithm is applied iteratively starting from an immediate parent through each node of the hierarchy. (See Fig. 4, col. 6, ll 62-67 and col. 7, ll 1-13, wherein method of iteratively recalculating the hash of each ancestor of attribute until the hash of the top-level node within hash tree has been recalculated is disclosed, also See col. 5, ll 1-11, wherein iteration process is disclosed; as taught by Bandopadhyay.)
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Bandopadhyay teachings in the combination of Khandelwal, Mayle, and Konig system. Skilled artisan would have been motivated to incorporate method of iterating through the hash levels of computing device’s hash tree in efficiently synchronizing configuration data taught by Bandopadhyay in the combination of Khandelwal, Mayle, and Konig system for effectively organizing and presenting search results with respect to various attributes, such as category, style, brand, etc. In addition, both of the references (Khandelwal, Mayle, Konig and Bandopadhyay) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data processing and query result display. This close relation between both of the references highly suggests an expectation of success.

claims 2 and 14, the combination of Khandelwal, Mayle, Konig and Bandopadhyay further discloses weighting, by the processor, the additional style terms from the style table. (See para. 26, wherein method of applying various attributes in the process of ranking products in which "user may query the search engine for a product such as shirts. The key attributes related to shirts that may be considered for relevancy ranking include the name of the store, the brand, and the style (analogous to category and style). The search engine will search its database for all documents which are shirts, and analyze their attributes…the style attribute may include striped shirts, plain shirts and check-patterned shirts with scores 5, 3 and 1, respectively, as the top three styles…” is disclosed, also See paras. 8 and 33, wherein assigning weights to each attribute is disclosed, also See para. 23, wherein “query independent or a query dependent analysis may be performed…query dependent analysis performed on the products which match the query "dress shirt" with high scores indicates that Van Heusen and Arrow are better brands than Nike, and Nordstrom & Lands End are better stores than Dicks Sporting Goods for "dress shirts"” is disclosed; as taught by Khandelwal.)

As per claims 6 and 18, the combination of Khandelwal, Mayle, Konig and Bandopadhyay further discloses applying, by the processor, additional weights based on how many searches in a recent period of time. (See para. 23, wherein attributes of the product category, such as brand, style, trend (analogous to recent and current preferred style by large number of users) and store attributes, such as “the set of features may include number and variety of unique dress shirt provided by the store, financials of the company which owns the store, merchant reviews for that site, network traffic ranking of the store, number of users querying for that store, number of click-outs by users on products from that store (click-outs refers to the percentage of times people click on products from that store) and the like (analogous to a number of searches)" are disclosed, also See para. 24, wherein number of times viewed on a brand and assigning a score on the brand is disclosed, also See para. 31, wherein method of determining a score of a store (analogous to determining weights) with respect to various attributes is disclosed; as taught by Khandelwal.)

As per claim 8, the rejection of claim 1 is hereby incorporated by reference, the combination of Khandelwal, Mayle, Konig and Bandopadhyay further discloses the smoothing algorithm is applied to products having a limited search history. (See para. 31, wherein method of determining a score of each store with respect to various attributes in which “to calculate the score of the store, the distribution of the values of each feature is obtained and the distribution curve is smoothened. The distribution may be smoothened by taking logarithm of the values. These values are then normalized and combined with weights to calculate the score of the store” is disclosed, also See paras. 32-36, wherein equation to calculate a score of a store is disclosed, also See para. 43, wherein “the base attribute with reference to which score of other attributes is calculated can be decided based on the category of a product. For example, for Shirts, brand is more important than style or on-sale attribute and hence, first score of brand may be calculated independently and then the scores of other attributes may be calculated based on the score of the brand” is disclosed; as taught by Khandelwal.)

As per claim 9, the rejection of claim 8 is hereby incorporated by reference, the combination of Khandelwal, Mayle, Konig and Bandopadhyay further discloses the search results of a more general database category are weighted differently from search results of a narrower database category. (See para. 43, wherein “the base attribute with reference to which score of other attributes is calculated can be decided based on the category of a product (analogous to a more general category). For example, for Shirts, brand is more important than style or on-sale attribute and hence, first score of brand may be calculated independently and then the scores of other attributes may be calculated based on the score of the brand” is disclosed, also See para. 45, wherein “the product category mentioned in the search query may have no relevant attributes, for example, 'socks', where attributes such as store, sty le and trend do not matter much to the users. In such cases, the sales factor may be considered for ranking the search results. Hence, the relevant choice of attributes is important depending on the category or the query” (analogous to method of determining different weights on a more general category and a narrower category) is disclosed; as taught by Khandelwal.)

As per claim 10, Khandelwal discloses a computer implemented method for providing and ranking product search results, comprising:
(See para. 15, wherein method of ranking products in a category based on a user's search query (analogous to method of receiving search terms from a user) is disclosed, also See para. 19, wherein query entered by a user is disclosed; as taught by Khandelwal.)
applying the search terms to a product database to obtain product results; (See para. 26, wherein method of applying various attributes in the process of ranking products in which "user may query the search engine for a product such as shirts…” is disclosed, also See para. 19, wherein method of displaying search results of the query is disclose; as taught by Khandelwal.)
ranking the product results according to at least one feature; (See para. 30, wherein method of ranking product is disclosed, also See paras. 44-45, wherein method of ranking products with respect to query is disclosed; as taught by Khandelwal.)
and displaying the product results in ranked order. (See paras. 8 and 16, wherein method of displaying results based on product rank is disclosed; as taught by Khandelwal.)
However, Khandelwal fails to disclose wherein the product database comprises a hierarchy of database categories and subcategories including a root category and each database subcategory has a series of similar products and wherein each product has one or more features.
On the other hand, Mayle teaches wherein the product database comprises a hierarchy of database categories and subcategories including a root category and each (See para. 81, wherein method of producing hierarchical categorization of items in the item database is disclosed, also See para. 93, wherein a hierarchical set of categories is disclosed, also para. 96, wherein root of the category tree is disclosed; as taught by Mayle.)
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Mayle teachings in the Khandelwal system. Skilled artisan would have been motivated to incorporate method of interacting with item catalogs and providing data arranged with respect to criteria and scales taught by Mayle in the Khandelwal system for effectively organizing and presenting search results with respect to various attributes, such as category, style, brand, etc.  In addition, both of the references (Khandelwal and Mayle) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data processing and query result display.  This close relation between both of the references highly suggests an expectation of success.
The combination of Khandelwal and Mayle fails to disclose applying a smoothing algorithm to the ranking of the product results such that at least one feature of a product in the product results is adjusted by the same feature calculated from a more general database category similar to the product in the product results, wherein the smoothing algorithm is applied starting from an immediate parent category having the same feature through the hierarchy until information from the root category is incorporated.
On the other hand, Konig teaches applying a smoothing algorithm to the ranking of the product results such that at least one feature of a product in the product results is (See Fig. 2, paras. 38-39, wherein smoothing dimensions and ranking search results based on the smoothed dimensions is disclosed, also See paras. 40-41, wherein the system iterates through each dimension is disclosed; as taught by Konig.)
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Konig teachings in the combination of Khandelwal and Mayle system. Skilled artisan would have been motivated to incorporate method of providing a framework for the integration of various external sources to improve local search ranking based on smoothing dimensions taught by Konig in the combination of Khandelwal and Mayle system for effectively organizing and presenting search results with respect to various attributes, such as category, style, brand, etc. In addition, both of the references (Khandelwal, Mayle, and Konig) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data processing and query result display. This close relation between both of the references highly suggests an expectation of success.
However, the combination of Khandelwal, Mayle, and Konig fails to disclose wherein algorithm is applied iteratively starting from an immediate parent through each node of the hierarchy. 
(See Fig. 4, col. 6, ll 62-67 and col. 7, ll 1-13, wherein method of iteratively recalculating the hash of each ancestor of attribute until the hash of the top-level node within hash tree has been recalculated is disclosed, also See col. 5, ll 1-11, wherein iteration process is disclosed; as taught by Bandopadhyay.)
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Bandopadhyay teachings in the combination of Khandelwal, Mayle, and Konig system. Skilled artisan would have been motivated to incorporate method of iterating through the hash levels of computing device’s hash tree in efficiently synchronizing configuration data taught by Bandopadhyay in the combination of Khandelwal, Mayle, and Konig system for effectively organizing and presenting search results with respect to various attributes, such as category, style, brand, etc. In addition, both of the references (Khandelwal, Mayle, Konig and Bandopadhyay) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data processing and query result display. This close relation between both of the references highly suggests an expectation of success.

As per claim 11, the combination of Khandelwal, Mayle, Konig and Bandopadhyay further discloses the smoothing algorithm is applied to products having a limited search history. (See para. 31, wherein method of determining a score of each store with respect to various attributes in which “to calculate the score of the store, the distribution of the values of each feature is obtained and the distribution curve is smoothened. The distribution may be smoothened by taking logarithm of the values. These values are then normalized and combined with weights to calculate the score of the store” is disclosed, also See paras. 32-36, wherein equation to calculate a score of a store is disclosed, also See para. 43, wherein “the base attribute with reference to which score of other attributes is calculated can be decided based on the category of a product. For example, for Shirts, brand is more important than style or on-sale attribute and hence, first score of brand may be calculated independently and then the scores of other attributes may be calculated based on the score of the brand” is disclosed; as taught by Khandelwal.)

As per claim 12, the combination of Khandelwal, Mayle, Konig and Bandopadhyay further discloses the search results of a more general database category are weighted differently from search results of a narrower database category. (See para. 43, wherein “the base attribute with reference to which score of other attributes is calculated can be decided based on the category of a product (analogous to a more general category). For example, for Shirts, brand is more important than style or on-sale attribute and hence, first score of brand may be calculated independently and then the scores of other attributes may be calculated based on the score of the brand” is disclosed, also See para. 45, wherein “the product category mentioned in the search query may have no relevant attributes, for example, 'socks', where attributes such as store, sty le and trend do not matter much to the users. In such cases, the sales factor may be considered for ranking the search results. Hence, the relevant choice of attributes is important depending on the category or the query” (analogous to method of determining different weights on a more general category and a narrower category) is disclosed; as taught by Khandelwal.)

Claims 3-5 and 15-17  are rejected under 35 U.S.C. 103 as being unpatentable over Khandelwal (U.S. PGPub 2008/0033939) in view of Mayle et al. (U.S. PGPGub 2008/0109327; hereinafter “Mayle”) and further in view of Konig et al. (U.S. PGPub 2012/0158705; hereinafter “Konig”) ”) and further in view of Bandopadhyay et al. (U.S. Patent 8,224,935; hereinafter “Bandopadhyay”) and further in view of Khan et al. (U.S. PGPub 2008/0005090; hereinafter “Khan").

As per claims 3 and 15, the combination of Khandelwal, Mayle, Konig, and Bandopadhyay further discloses the weights of the additional style search terms comprise first weights assigned in the style table, (See Fig. 3, wherein method of assigning weights to each attribute is disclosed, also See para. 26, wherein method of applying various attributes, such as brand, style, trend, etc. in the process of ranking products is disclosed; as taught by Khandelwal.)
However, the combination of Khandelwal, Mayle, Konig, and Bandopadhyay fails to disclose second weights based on a user profile.
On the other hand, Khan discloses second weights based on a user profile. (See para. 51, wherein method of applying weight attribute to named entities is disclosed, also See para. 125, wherein “a user profile provides attributes, which may be used by the query system 132 to modify search queries, and/or result sets to provide the user with a personalized experience” is disclosed, also See para. 129, wherein “the query system 132 uses a second attribute from the user profile to rank the results” is disclosed; as taught by Khan.)
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Khan teachings in the combination of Khandelwal, Mayle, Konig, and Bandopadhyay system. Skilled artisan would have been motivated to incorporate method of utilizing an attribute(s) from a user profile to rank search results taught by Khan in the combination of Khandelwal, Mayle, Konig, and Bandopadhyay system for effectively organizing and presenting search results with respect to various attributes, such as category, style, brand, user profile, etc.  In addition, both of the references (Khandelwal, Mayle, Konig, Bandopadhyay and Khan) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data processing and query result display.  This close relation between both of the references highly suggests an expectation of success. 

As per claims 4 and 16, the combination of Khandelwal, Mayle, Konig, and Bandopadhyay fails to disclose applying, by the processor, additional weights based on similar user profiles. 
On the other hand, Khan teaches applying, by the processor, additional weights based on similar user profiles. (See para. 51, wherein method of applying weight attribute to named entities is disclosed, also See para. 81, wherein “the local and global result sets are ranked based on the same set of criteria. In other embodiments, the result sets originating from local and global indexes may be ranked differently based on user specified or other criteria (analogous to similar user profiles)" is disclosed, also See para. 125, wherein “Attributes stored in the user profile that may affect search queries and/or the ranking of results sets include information such as people to whom or from whom a particular user sends or receives email or chat messages, words that appear often in the user's explicit searches, words the user often types, words that appear frequently in the user's documents, and other types of attributes specific to the user” is disclosed; as taught by Khan.)
See claims 3 and 15 for motivation above.

As per claims 5 and 17, the combination of Khandelwal, Mayle, Konig, Bandopadhyay, and Khan further discloses applying, by the processor, additional weights based on popularity of searches, number fetches or number of purchases. (See paras. 26-29, wherein processes of product ranking in which “the feature analysis for the store attribute identifies that Macy's, Kohls and Walmart are the top three stores for the shirts category. The scores assigned to these stores may be 5, 3 and 2, respectively. Similarly, Van Heusen, Ralph Lauren and Land's End may be the top three brands with scores 4, 3 and 1, respectively” are disclosed, also See para. 47, wherein various characteristics, such as number of products being sold for each brand, quality of products of a brand, etc. are disclosed; as taught by Khandelwal.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1) Hastings (U.S. PGPub 2006/0085255) discloses system, method and apparatus for modeling and utilizing metrics, processes and technology in marketing applications.
2) Wang et al. (U.S. PGPub 2014/0143251) discloses massive clustering of discrete distributions.
1.	The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
2.	When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c). 

POINT OF CONTACT
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LIN M HTAY whose telephone number is (571)272-7293.  The examiner can normally be reached on M-F, 7am-3pm, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.L.H/           Examiner, Art Unit 2153                                                                                                                                                                                             /KRIS E MACKES/Primary Examiner, Art Unit 2153